DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 23 September 2021 have been fully considered but they are not persuasive. The arguments are not commensurate with the scope of the claim language, nor are they consistent with the applicant’s own specification. Namely, the claims do not recite that the sleeve member and the inner chamber define a longitudinal axis (emphasis added). And the specification at paragraph 34 explicitly recites that the float travels in a path that is substantially parallel to the longitudinal axis (emphasis added). In short, the BRI of the claims does not mean what the applicant’s arguments appear to suggest. The Examiner also points out that the BRI consistent with the specification at para.34 of “along” encompasses parallel to the length of. The Examiner notes that the float of Samiran moves up and down within the sleeve member, and therefore is configured to move “along” the longitudinal axis of the sleeve member. 
Terminal Disclaimer
The terminal disclaimer filed on 23 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,752,491 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2,507,545 (Samiran) in view of 2011/0030814 (Richard).
In re claim 1, Samiran discloses a valve assembly (figs.1-4), comprising: 
a sleeve member (10) having a top (top of 10), a fluid inlet (inlet of 10), a length (length of 10), an inner chamber (inner chamber of 10), and a bottom (bottom of 10) having an opening extending into said inner chamber (fig.1), the sleeve member defining a longitudinal axis (central axis that defines the cylindrical shape of the sleeve); 
a sealing component (22, 24, 30) disposed in the sleeve member and configured to create a fluid pressure seal that prevents fluid flow through an opening (phantom line it is sealed in fig.1); 
a float member (64) slidably disposed in said inner chamber (fig.1 phantom and solid lines show the float slides), wherein the float member is configured to move “along” (i.e. parallel) said longitudinal axis of said sleeve member (fig.1); and 
a linkage assembly (52, 54, 56, 62, 60) disposed between said float member and the sealing mechanism, wherein said linkage assembly is configured remove said fluid pressure seal when said float member reaches a predetermined position along the length of said sleeve member in response to a liquid reaching a predetermined level in a container (fig.1).
However, Samiran fails to explicitly disclose the valve assembly wherein the float member comprises a plurality of guide rollers moveable disposed in a respective plurality of guide slots disposed along an inner surface of the sleeve member.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Richard in Samiran for the purpose of preventing binding between the chamber and the float thereby increasing reliability of the valve as a whole.
In re claim 2, Samiran discloses the valve assembly of claim 1, wherein the sealing component comprises a seat member (valve seat of 24, 22, and 30) defining the opening, wherein the seat member is disposed in the sleeve member between said fluid inlet and said inner chamber (fig.1).
In re claim 4, Samiran discloses the valve assembly of claim 2, wherein the seat member comprises an o-ring (30).
In re claim 5, Samiran discloses the valve assembly of claim 4, wherein the seat member comprises a first plate (24) and a second plate (22) substantially parallel to the first plate (fig.1), wherein the o-ring is disposed between the first plate and the second plate (fig.1).
In re claim 7, Samiran discloses the valve assembly of claim 1, wherein the linkage assembly comprises: a linkage roller (56 is a “roller”) operationally attached to said float member; and a linkage arm (54) pivotally attached to the float arm (60) by a dual hinge link (not positively recited and is capable of meeting the claim because it has hinges and pins capable of being connected to any unclaimed link).
In re claim 8, Samiran fails to exlictly disclose the valve assembly of claim 1, wherein the sealing component is a first sealing component and the opening is a first opening, the valve assembly comprising a second sealing component disposed in the sleeve member and configured to create a fluid pressure seal that prevents fluid flow through a second opening. However, it would have been obvious to one of ordinary skill before the effective filing date of the invention to duplicate the openings and 
In re claim 9, Samiran discloses the valve assembly of claim 1, comprising a deflector plate (plate directly to the left of the float in fig.1 deposed between the opening and the float member, the deflector plate configured to deflect fluid away from the float member and into the fuel tank (capable of functioning as claimed as it has all the required structure, fig.1).

Claim(s) 1, 2, and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 1,263,810 (Sauermann, previously cited) in view of 2011/0030814 (Richard).
In re claim 1, Sauermann discloses a valve assembly (figs.1-2), comprising: 
a sleeve member (whole outer part) having a top (top in fig.1), a fluid inlet (inlet in fig.1), a length (length in fig.1), an inner chamber (inner chamber in fig.1), and a bottom (bottom in fig.1) having an opening extending into said inner chamber (fig.1), the sleeve member defining a longitudinal axis (central longitudinal axis in which the float moves up and down, fig.1);
a sealing component (13 and 17) disposed in the sleeve member and configured to create a fluid pressure seal that prevents fluid flow through an opening (fig.1); 
a float member (25) slidably disposed in said inner chamber (fig.1) wherein the float member is configured to move along said longitudinal axis of said sleeve member (fig.1); and 
a linkage assembly (18, 19, 20, 21, 22, 23) disposed between said float member and the sealing mechanism, wherein said linkage assembly is configured remove said fluid pressure seal when said float member reaches a predetermined position along the length of said sleeve member in response to a liquid reaching a predetermined level in a container (fig.1).

Richard teaches another valve assembly wherein the float member comprises a plurality of guide rollers (48, fig.4) moveable disposed in a respective plurality of guide slots disposed along an inner surface of the sleeve member (fig.4 para.40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Richard in Sauermann for the purpose of preventing binding between the chamber and the float thereby increasing reliability of the valve as a whole.
In re claim 2, Sauermann discloses the valve assembly of claim 1, wherein the sealing component comprises a seat member (valve seat of 13) defining the opening, wherein the seat member is disposed in the sleeve member between said fluid inlet and said inner chamber (fig.1).
In re claim 3, Sauermann discloses the valve assembly of claim 2, wherein the sealing component comprises a ball (17) disposed on the seat member to create a fluid pressure seal that prevents fluid flow.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy P. Kelly/Primary Examiner, Art Unit 3753